           Case 1:19-cv-00496-DAD-EPG Document 47 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL ANHAR,                                    Case No. 1:19-cv-00496-NONE-EPG

12                 Plaintiff,
                                                       ORDER RE: STIPULATION FOR
13          v.                                         DISMISSAL WITH PREJUDICE

14   CITIBANK, N.A.,
                                                       (ECF No. 45)
15                 Defendant.

16
     CITIBANK, N.A,
17
                   Counter-Claimant,
18
            v.
19
     MICHAEL ANHAR,
20
                   Counter-Defendant.
21

22         On August 31, 2021, the parties filed a stipulation to dismiss this entire action with
23   prejudice. (ECF No. 45.) In light of the stipulation, the case has ended and is dismissed with
24   prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th
25   Cir. 1997). The Court retains jurisdiction over this matter to enforce the terms of the parties’

26   settlement agreement.

27   ///

28   ///
          Case 1:19-cv-00496-DAD-EPG Document 47 Filed 09/01/21 Page 2 of 2


 1         Accordingly, the Clerk of the Court is respectfully directed to assign a district judge for

 2    the purpose of closing this case and then to close this case.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     September 1, 2021                            /s/
                                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
